Citation Nr: 1615099	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1. Entitlement to higher ratings for service-connected  lumbar spine disability, initially rated as 10 percent disabling  prior to June 30, 2014, and as 20 percent disabling from that date.

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity associated with lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability and associated radiculopathy of the left lower extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:    California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO in San Diego, California granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 0 percent (noncompensable) disability rating, effective June 17, 2009.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  .  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2010.  In March 2012, the RO assigned an initial 10 percent disability rating for degenerative disc disease of the lumbar spine, from June 17, 2009.  Jurisdiction of the claims file was subsequently transferred to the RO in Oakland, California, which certified the appeal to the Board.

In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.

In December 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the service-connected lumbar spine disability, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)). and remanded both claims on appeal for further development..

On remand, in a July 2014 decision, a Decision Review Officer (DRO) re-characterized the Veteran's service-connected lumbar spine disability as degenerative arthritis of the lumbar spine and assigned a  20 percent disability rating, from June 30, 2014.  The DRO also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating, also effective June 30, 2014.  

After accomplishing further action, the agency of original jurisdiction denied a higher rating for lumbar spine disability, and a TDIU due to that disability (as reflected in an October 2014 rating decision and supplemental SOC (SSOC)), and returned these matters to the Board.

Although the Veteran did not appeal the initial 10 percent rating assigned for associated radiculopathy of the left lower extremity, on these facts, the Board considers the matter of a higher rating for that disability as part of the evaluation of the lumbar spine disability and a possible factor in the matter of the Veteran's entitlement to a TDIU due to that disability (as reflected on the title page).    

For reasons expressed below, the claims on appeal are being remanded  to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

In the December 2013 remand, the Board instructed the AOJ to arrange for Veteran to undergo VA examination to assess the severity of the Veteran's  service-connected lumbar spine disability.  Given evidence of record and the AOJ's characterization of the disability as degenerative disc disease, the examiner was directed to render findings responsive to the criteria for rating intervertebral disc syndrome (IVDS), and to specifically comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).

Pursuant to the remand, a VA spine examination was conducted in June 2014.   In the diagnosis section of the examination report, the examiner indicated that the Veteran had both spondylosis/degenerative changes of the spine and IVDS with residual loss of left patella reflex.  In the IVDS section of the examination report, however, the examiner noted that the Veteran did not have IVDS of the thoracolumbar spine, and, hence, did not provide any information as to the existence or frequency of incapacitating episodes. 

In light of this inconsistency, the Board finds that a new VA examination is needed to assess the severity of the Veteran's service-connected lumbar spine disability, to particularly include to clarify the presence and severity of any IVDS.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims.   See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

VA treatment records indicate that the Veteran has been a participant in the VA vocational rehabilitation program.  Evidence contained in his vocational rehabilitation folder may be relevant to the issue of entitlement to a TDIU. Hence,  the AOJ should obtain and associate with the claims file contents of the Veteran's vocational rehabilitation folder.

In addition, records of the Veteran's VA treatment contained in the Palo Alto Vista electronic records system are most recently dated in February 2014.  Hence, more recent medical records from this location may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted location (and any other identified facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since February 2014..  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment). explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claims should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate; and, with respect to the  TDIU claim,  whether referral of the claim for extra-schedular consideration , pursuant to 38 C.F.R. § 3.321(b), is warranted.

As a final point, the Board notes that the record reflects that the most recent SSOC dated in October 2014 was mailed to the Veteran, but that it was returned as undeliverable.  Although documents have subsequently been sent to the same address to which the SSOC was mailed and have not been returned as undeliverable, the Board must nevertheless assume that the Veteran did not receive the October 2014 SSOC.  As such, appropriate action to re-send the Veteran and his representative the October 2014 SSOC should be accomplished on remand.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Re-send to the Veteran and his representative a copy of the October 2014 SSOC.

2.  Associate with the claims file the contents of the Veteran's vocational rehabilitation folder, including all counseling records.  All records/responses received should be associated with the file.

3.  Obtain from the Palo Alto Vista electronic records system and from any other  identified VA facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from February 2014 through the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records,

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and severity of his  service-connected lumbar spine disability and  associated neurological manifestation(s).

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing on the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences, likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Further, considering all neurological and orthopedic findings and any testing results, the examiner should clarify whether the Veteran has IVDS.  

If not, the examiner should clearly so state, and explain why (reconciling this conclusion with any other diagnosis, testing result, or indicia of disc disease of record).

If so, the examiner should render findings particularly responsive to the criteria for rating IVDS-specifically,  comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the  conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims  on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and all  legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate; and, with respect to the TDIU claim, whether referral of the claim for extra-schedular consideration,  pursuant to 38 C.F.R. § 3.321(b), is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

